Order awarding the attorneys an allowance for services affirmed, with costs payable to them out of the estate. The learned surrogate in the proceeding to construe the will reserved for a hearing the application for an allowance. He was empowered by section 278 of the Surrogate’s Court Act to award such an allowance and to direct payment to the attorneys for whose services such allowance was made. The petition does not limit the application to the services rendered in connection with the probate proceeding, of which there is sufficient evidence of services to justify compensation, but also includes the services rendered in the will construction matter. We are of opinion that the award is reasonable and that the application was regularly instituted. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.